United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
                    UNITED STATES COURT OF APPEALS
                             FIFTH CIRCUIT                           January 9, 2007

                                                                 Charles R. Fulbruge III
                                                                         Clerk
                                  No. 05-40207
                                Summary Calendar


                         UNITED STATES OF AMERICA,

                                                       Plaintiff-Appellee,

                                      versus

                          TREVATHAN JABAR GLEEN,

                                                      Defendant-Appellant.



           Appeal from the United States District Court
                 for the Eastern District of Texas
                           (9:04-CR-26-1)


Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Trevathan

Jabar Gleen moves for leave to withdraw and has filed a brief in

accordance with Anders v. California, 386 U.S. 738 (1967).                Gleen

has not filed a response.         Our review of the record and counsel’s

brief    shows   there    are    no    nonfrivolous   issues   for     appeal.

Accordingly, counsel’s motion for leave to withdraw is GRANTED,




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
counsel is excused from further responsibilities herein, and this

appeal is DISMISSED.   See 5TH CIR. R. 42.2.




                                 2